Citation Nr: 0014921	
Decision Date: 06/06/00    Archive Date: 06/15/00

DOCKET NO.  98-02 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for a low back disability 
on a direct basis.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Johnson, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1967 to 
August 1970.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia.  In May 1997, the RO determined that new and 
material evidence had not been submitted to warrant reopening 
the claim of service connection for a low back disorder 
secondary to service-connected flat feet.  The veteran 
perfected his appeal of this issue, and the Board denied his 
claim in a September 1999 decision.  In that same decision, 
the Board remanded the issue which remains on appeal, service 
connection for a low back disorder on a direct basis.  

As stated in the Introduction portion of the Board's 
September 1999 decision, the issue of entitlement to service 
connection for a low back disorder on a direct basis was 
raised by the veteran, and it was addressed in a January 1998 
supplemental statement of the case.  The Board found that the 
veteran submitted a notice of disagreement with the denial of 
this claim in January 1998.  The Board also found that the 
record revealed substantial compliance with procedural due 
process.  It was ultimately determined that the matter was 
properly before the Board, and was the subject of a remand. 

In May 1998, the veteran appeared and testified before a 
hearing officer at the RO.  He had also requested a hearing 
before a member of the Board, but he later withdrew that 
request. 

It is noted that the veteran also filed a claim alleging 
entitlement to service connection for a low back disorder as 
secondary to service-connected post-traumatic stress 
disorder.  That claim was denied in July 1998, and appellate 
action was not initiated.  Therefore, that particular issue 
will not be addressed here. 


FINDINGS OF FACT

1.  The veteran engaged in combat with the enemy during his 
military service.  

2.  The veteran's chronic low back disorder was not present 
during military service or otherwise attributable thereto.


CONCLUSION OF LAW

The veteran's low back disorder, which includes degenerative 
disc disease, is not a disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
5107 (West 1991); 38 C.F.R. § 3.303 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's August 1970 medical examination for service 
separation reveals that the spine and musculoskeletal system 
were normal.  The treatment records do not reveal pertinent 
complaints and/or findings of any low back pathology.  At 
separation the veteran described the state of his health as 
"poor," but did not specifically complain of back pain.

At the time of his initial claim for service connection, 
filed in 1970, and during many VA examinations conducted 
during the 1970s and 1980s, the veteran offered no complaints 
or mention of back pathology.  

Of record is a July 1983 report of examination for employment 
with the United States Postal Service.  On this examination 
the veteran specifically denied any history of back injury or 
chronic back pain.  A physical examination of his spine found 
no abnormality.  

Progress notes reflect the veteran's ongoing complaints of 
low back pain in the 1990s, as well as the issuance of a 
corset for the low back.  In a November 1990 x-ray report, it 
was noted that minimal spur formation was seen.  It was 
further noted that alignment was satisfactory, no compression 
fracture was seen, and no significant disc space narrowing 
was identified.  

An April 1991 U. S. Postal Service "Authorization for Medical 
Attention" reflects that the veteran had complaints that his 
legs felt numb.  A treating nurse recommended that he see a 
private physician. 

The veteran was afforded a VA examination in March 1996, with 
regard to his claim that his back condition was secondary to 
his bilateral pes planus.  At that time, the veteran reported 
that his back pain began following the use of orthotics, and 
that he did not have back pain or a back injury in the past.  
The examiner noted that the x-rays revealed degenerative disk 
disease at L5/S1.  The examiner determined that the veteran 
had degenerative disc disease at L5/S1 causing radicular pain 
down the lower extremities, bilaterally.  The examiner opined 
that neither the veteran's orthotics or the bilateral pes 
planus was the cause of his low back pain. 

The veteran received private treatment for back complaints in 
April 1996, at which time he reported developing these 
complaints after lifting a box of mail.

An April 1997 MRI revealed mild diffuse bulges at L2-3 and 
L4-5, as well as a small focal disc protrusion in the midline 
at L5-S1.  No other significant findings were noted.  

A May 1997 private neurosurgical consultation noted that the 
veteran reported no known injury to his back, but also noted 
that the veteran expressed a belief that his service in 
Vietnam, which included jumping out of helicopters, may have 
contributed to some of his current problems.  Following an 
examination and a review of the veteran's April 1997 lumbar 
MRI, the examiner offered a diagnostic impression of low back 
pain partially related to degenerative disc disease.

In a letter dated in December 1997, Russell L. Jones, a 
chiropractor, reported that he had examined the veteran that 
month and reviewed an MRI of his low back.  He opined that 
"probably the same incident or activities that caused the pes 
planus also caused his low back injury in the past as well."  
He stated that in all likelihood this would be while carrying 
packs, jumping on hard surfaces, repetitive trauma, et 
cetera.  He further stated that as opposed to a theory that 
the veteran's feet problem caused his low back disorder, he 
would be more inclined to believe "that the clinical evidence 
substantiates that there was probably a trauma sustained 
which initiated both these injuries at the same time."  

At a personal hearing on appeal in May 1998, the veteran 
described his December 1997 chiropractic evaluation and 
testified that he was informed at that time by his 
chiropractor, Dr. Jones, that his back had been traumatized.  
In addition to the issuance of orthotics for his pes planus 
disorder, he has also been given a back brace and a cane to 
stabilize him when he is walking.  He related that he first 
started receiving VA and private treatment for his low back 
in the 1990's.  He also said that VA physicians who have 
evaluated and treated him for his back and his flat feet have 
not proffered any comment as to the etiology of these 
disorders.  He explained that during his service in Vietnam, 
he had to jump out of the helicopters before landing, carry 
heavy equipment and walk distances.  His chiropractor told 
him that such incidents can cause a trauma.  

In an October 1998 x-ray report, the reported impression was 
that of mild progression of hypertrophic spondylosis since 
the previous examination in March 1996.  A CT scan performed 
in November 1998 revealed bulging and probable disk 
herniation centrally at the L4-5 interspace.  This was also 
noted in a May 1999 report.  

As per the Board's remand in September 1999, the veteran was 
afforded a VA examination.  The examiner diagnosed low back 
pain due to herniated disc and diffuse disc bulges.  The 
examiner opined that the low back disorder is not related to 
the disorder of the feet, and is probably related to trauma, 
but specific trauma is not documented in the service records.  

As per the remand, the veteran's chiropractor, Russell L. 
Jones, submitted another copy of the December 1997 letter in 
response to the request for the rationale for his opinion 
that the veteran's current low back pathology initially 
manifested many years after his service separation stems from 
events in service.  No other explanation for his opinion was 
provided.  He also submitted the 1997 and 1998 clinical 
records.  These records show that when the veteran first 
supplied his history of back complaints, he stated that the 
onset was in 1969, and that he believed that his flat feet 
caused his back pain.  

In a January 2000 addendum, the VA examiner reported that the 
materials provided by the veteran's chiropractor (in addition 
to other records) had been reviewed.  The examiner pointed 
out that from the letter, the veteran dated his history of 
back problems to 1969, but that the service records did not 
indicate any complaints of back pain and the separation 
examination did not indicate a back disorder.  The examiner 
then referred to the chiropractor's statement regarding the 
review of the MRI and the opinion.  The examiner went on to 
state that there was no documentation of back pain throughout 
his service and at the time of his separation examination, 
and that this indicates that there was no evidence of a back 
disorder.  The examiner went on to opine that if trauma had 
occurred during service, it probably would have been manifest 
by the time of the veteran's discharge.  In the history the 
examiner obtained, the veteran stated that his back pain 
started after discharge, but he did not recall when his back 
pain began.  The examiner determined that there was no 
evidence that the present back condition is service-
connected.  Another opinion offered was to the effect that 
while the veteran's low back disorder was probably related to 
trauma, such trauma was not documented in the service medical 
records.  



II.  Legal Analysis

Under applicable criteria, service connection will be granted 
for a disability resulting from personal injury suffered or 
disease incurred or aggravated during service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991).  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b) 
(1999).  Service connection may also be granted for a disease 
first diagnosed after service when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (1999). 

Additionally, the law also provides that, in the case of any 
veteran who engaged in combat with the enemy, the Secretary 
shall accept as sufficient proof of service connection of any 
disease or injury alleged to have been incurred in or 
aggravated by such service, satisfactory lay or other 
evidence of service incurrence or aggravation of such injury 
or disease, if consistent with the circumstances, condition, 
or hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service and, to that end, shall resolve every 
reasonable doubt in favor of the veteran.  Service connection 
of such injury or disease may be rebutted by clear and 
convincing evidence to the contrary.  38 U.S.C.A. § 1154(b) 
(West 1991).

A claimant for benefits under a law administered by the 
Secretary of the Department of Veterans Affairs shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  The Secretary has the duty to assist a 
claimant in developing facts pertinent to the claim if the 
claim is determined to be well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  Thus, the threshold question is 
whether the veteran has presented evidence of a well-grounded 
claim under 38 U.S.C.A. § 5107(a) for service connection for 
a low back disability.  In this case there is sufficient 
evidence to make the veteran's claim plausible.  His private 
chiropractor has stated, after examination of the veteran's 
back and consideration of his history, that the same event(s) 
which led to the development of pes planus (which is a 
service-connected disorder) also caused the development of 
back pain.  Therefore, the veteran's claim is well-grounded.  
All relevant evidence has been obtained and there is no 
further duty on VA's part to assist him in the development of 
facts pertinent to that claim.  38 U.S.C.A. § 5107(a) (West 
1991).

As argued by the veteran and noted in the medical history 
outlined in the post-service records, the veteran suffered 
trauma to the back due to jumping out of helicopters prior to 
landing, and carrying a heavy pack on his back as well as 
other related activities.  He claims the onset of back 
pathology dating back to these incidents when he was 
inservice.  The Board notes, in this regard, that the veteran 
is a combat veteran, and therefore his statement regarding 
the existence of back pain in service is accepted as 
credible, despite the fact that a report of trauma to the 
back is not noted in the service records. 

The real question that arises in this case is whether the 
current back disorder is related to complaints of back pain 
the veteran has asserted he had in service, or other events 
of service origin.  To answer that question, the Board has 
carefully weighed the evidence in this case, both positive 
and negative.  In addition to the veteran's own assertions, 
including his testimony given under oath, his private 
chiropractor supplied a statement which lent some support.  
Dr. Jones opined that the events in service which caused the 
development of pes planus also led to the onset of the low 
back disorder.  This statement was based on the veteran's 
history  and Dr. Jones' physical examination of the veteran.  
Unfortunately Dr. Jones failed to provide supporting 
rationale, although requested to do so by VA.  

Evidence which militates against the grant of service 
connection includes the fact that the service medical records 
did not document complaints or findings of low back pathology 
(despite the veteran's report of poor health at separation), 
the absence of any complaints related to the back for 
approximately 20 years after service (although the veteran 
had numerous occasions to do on VA examinations and 
applications for benefits), and the opinions of VA examiners 
(who reviewed the record in full before entering their 
opinions).  Moreover, the veteran, while competent to report 
complaints of back pain in service, is not a medical 
professional and his assertions that such represented the 
onset of his current back disability, now diagnosed as 
degenerative disk disease, is accorded no probative weight.  
Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

This evidence against the claim is far more persuasive than 
the favorable evidence, inasmuch as it includes medical 
reports made after a thorough review of all the facts.  It 
clearly and convincingly rebuts the veteran's claim that in 
service he developed a chronic back disorder.  The 
preponderance of the evidence is against a claim of service 
connection and the claim is denied  


ORDER

The claim of entitlement to service connection for a low back 
disability on a direct basis is denied.  



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals



 

